EXHIBIT 10.5 AEMETIS, INC. INVESTORS’ RIGHTS AGREEMENT July 6, 2012 1 TABLE OF CONTENTS PAGE 1. Registration Rights 3 Definitions 3 Company Registration 4 Demand Registration 5 Obligations of the Company 6 Information from Holder 8 Expenses of Registration 8 Delay of Registration 8 Indemnification 8 Assignment of Registration Rights 10 “Market Stand-Off” Agreement 11 Termination of Registration Rights 12 2. Right of First Refusal 12 3. Miscellaneous 13 Successors and Assigns 13 Governing Law 13 Counterparts 13 Titles and Subtitles 13 Notices 13 Expenses 14 Entire Agreement; Amendments and Waivers 14 Severability 14 Aggregation of Stock 14 2 INVESTORS’ RIGHTS AGREEMENT THIS INVESTORS’ RIGHTS AGREEMENT (the “Agreement”) is made as of the 6th day of July, 2012, by and among Aemetis, Inc., a Nevada corporation (the “Company”) and the investors listed on ScheduleA hereto, each of which is herein referred to as an “Investor.” RECITALS WHEREAS, the Investors listed on Schedule A are parties to the Amended and Restated Note Purchase Agreement of even date herewith by and among the Company and such Investors (the “Note Purchase Agreement”), and in connection therewith, the Company is issuing 15,000,000 shares (the “Shares”) of common stock of the Company (the “Common Stock”); and WHEREAS, the Note Purchase Agreement provides that the execution and delivery of this Agreement by the Company and the Investors is a condition to the closing of the Investors’ obligations under the Note Purchase Agreement. NOW, THEREFORE, in consideration of the mutual promises and covenants set forth herein, the parties hereto agree as follows: 1.Registration Rights.The Company covenants and agrees as follows: 1.1Definitions.For purposes of this Section 1: (a)The term “Act” means the Securities Act of 1933, as amended. (b)The term “FormS-3” means such form under the Act as in effect on the date hereof or any registration form under the Act subsequently adopted by the SEC that permits inclusion or incorporation of substantial information by reference to other documents filed by the Company with the SEC. (c)The term “Holder” means any person owning or having the right to acquire Registrable Securities or any assignee thereof in accordance with Section1.9 hereof. (d)The term “Initial Offering” means the Company’s first firm commitment underwritten public offering of its Common Stock under the Act that results in the conversion of the Company’s outstanding Preferred Stock into Common Stock in accordance with the provisions of the Company’s Amended and Restated Certificate of Incorporation. (e)The term “1934 Act” means the Securities Exchange Act of 1934, as amended. 3 (f)The terms “register,” “registered,” and “registration” refer to a registration effected by preparing and filing a registration statement or similar document in compliance with the Act, and the declaration or ordering of effectiveness of such registration statement or document. (g)The term “Registrable Securities” means (i) the Shares, (ii) any other shares of Common Stock held by the Investors and (iii) any capital stock of the Company issued or issuable as a dividend or other distribution with respect to, or in exchange for, or in replacement of, the Shares or such other shares of Common Stock held by the Investors, whether by stock split, recapitalization, merger, consolidation or otherwise, until the registration rights granted by this Agreement with respect to the Shares and such other shares have terminated in accordance with this Agreement. (h)The term “Rule 144” shall mean Rule 144 under the Act. (i)The term “SEC” shall mean the Securities and Exchange Commission. 1.2Company Registration. (a)If (but without any obligation to do so) the Company proposes to register any of its stock or other securities under the Act in connection with the public offering of such securities (other than a registration relating solely to the sale of securities of participants in a Company employee benefit plan, a registration covering only securities proposed to be issued in exchange for securities or assets of another corporation, or a registration in which the only Common Stock being registered is Common Stock issuable upon conversion of debt securities that are also being registered), the Company shall, at such time, promptly give each Holder written notice of such registration.Upon the written request of each Holder given within twenty (20) days after such notice is delivered to such Holder in accordance with Section3.5, the Company shall, subject to the provisions of Section1.2(c), use best efforts to cause to be registered under the Act all of the Registrable Securities that each such Holder requests to be registered. (b)Right to Terminate Registration.The Company shall have the right to terminate or withdraw any registration initiated by it under this Section1.2 prior to the effectiveness of such registration whether or not any Holder has elected to include securities in such registration.The expenses of such withdrawn registration shall be borne by the Company in accordance with Section1.6 hereof. (c)Underwriting Requirements.In connection with any offering involving an underwriting of shares of the Company’s capital stock, the Company shall not be required under this Section 1.2 to include any of the Holders’ securities in such underwriting unless they accept the terms of the underwriting as agreed upon between the Company and the underwriters selected by the Company (or by other persons entitled to select the underwriters) and enter into an underwriting agreement in customary form with such underwriters, and then, subject to the remaining provisions of this Section 1.2(c), only in such quantity as the underwriters determine in their sole discretion will not jeopardize the success of the offering by the Company.If the total amount of securities, including Registrable Securities, if the managing underwriters advise the Company in writing that in their opinion the number of securities requested to be included in such registration exceeds the number which can be sold in such offering without adversely affecting the marketability of the offering, the Company will include in such registration only the amount of securities which the managing underwriters have advised can be sold, and will allocate such amount, first, the amount of securities the Company proposes to sell and second, pro rata among the selling Holders based on the number of Registrable Securities held by all selling Holders or in such other proportions as shall mutually be agreed to by all such selling Holders.For purposes of the preceding sentence concerning apportionment, for any selling stockholder that is a Holder of Registrable Securities and that is a venture capital fund, partnership or corporation, the affiliated venture capital funds, partners, retired partners and stockholders of such Holder, or the estates and family members of any such partners and retired partners and any trusts for the benefit of any of the foregoing persons shall be deemed to be a single “selling Holder,” and any pro rata reduction with respect to such “selling Holder” shall be based upon the aggregate amount of Registrable Securities owned by all such related entities and individuals. 4 1.3Demand Registration.In case the Company shall receive from the Holders of at least twenty-five percent (25%) of the Registrable Securities (for purposes of this Section 1.3, the “Initiating Holders”) a written request or requests that the Company effect a registration on Form S-3 and any related qualification or compliance with respect to all or a part of the Registrable Securities owned by such Holder or Holders, the Company shall: (a)promptly give written notice of the proposed registration, and any related qualification or compliance, to all other Holders; and (b)prepare and file with the SEC a registration statement with respect to such Registrable Securities within ninety (90) days after any written request for registration, and use its best efforts to cause such registration statement to become effective (provided, that before filing a registration statement or prospectus or any amendments or supplements thereto, the Company will furnish to counsel selected by the Holders copies of all such documents proposed to be filed, which documents will be subject to review and approval of such counsel), use its best efforts to file all such qualifications as may be so requested and as would permit or facilitate the sale and distribution of all or such portion of such Holders’ Registrable Securities as are specified in such request (and to avoid the issuance of (or if issued, obtain the withdrawal of) any order suspending the effectiveness of a registration statement, or the lifting of any suspension of the qualification (or exemption from qualification) of any of the Registrable Securities for sale in any jurisdiction as soon as possible), and, together with all or such portion of the Registrable Securities of any other Holders joining in such request as are specified in a written request given within fifteen (15) days after such notice from the Company is delivered to such Holder, provided, however, that the Company shall not be obligated to effect any such registration, qualification or compliance, pursuant to this section1.3: (i)if Form S-3 is not available for such offering by the Holders; (ii)if the Holders, together with the holders of any other securities of the Company entitled to inclusion in such registration, propose to sell Registrable Securities and such other securities (if any) at an aggregate price to the public of less than $5,000,000; (iii)if the Company shall furnish to Holders requesting a registration statement pursuant to this Section1.3 a certificate signed by the Company’s Chief Executive Officer or Chairman of the Board stating that in the good faith judgment of the Board of Directors of the Company, it would be materially detrimental to the Company and its stockholders for such registration statement to be effected at such time, in which event the Company shall have the right to defer such filing for a period of not more than ninety (90) days after receipt of the request of the Initiating Holders, provided that such right shall be exercised by the Company not more than once in any twelve(12)-month period; 5 (iv)if the Company has, within the six (6)month period preceding the date of such request, already effected one registration on FormS-3 for the Holders pursuant to this Section1.3; (v)if the Company has already effected four registrations on Form S-3 for the Holders pursuant to this Section 1.3; or (vi)in any particular jurisdiction in which the Company would be required to qualify to do business or to execute a general consent to service of process in effecting such registration, qualification or compliance. (c)If the Initiating Holders intend to distribute the Registrable Securities covered by their request by means of an underwriting, they shall so advise the Company as a part of their request made pursuant to this Section1.3 and the Company shall include such information in the written notice referred to in Section1.3(a).The provisions of Section 1.2(b) shall be applicable to such request (with the substitution of Section 1.3 for references to Section 1.2). 1.4Obligations of the Company.Whenever required under this Section1 to effect the registration of any Registrable Securities, the Company shall, as expeditiously as reasonably possible: (a)prepare and file with the SEC such amendments and supplements to such registration statement and the prospectus used in connection with such registration statement as may be necessary to comply with the provisions of the Act with respect to the disposition of all securities covered by such registration statement during such period, which period shall not be less than six (6) months; (b)furnish to the Holders such number of copies of a prospectus, including a preliminary prospectus, each amendment and supplement thereto, in conformity with the requirements of the Act, and such other documents as they may reasonably request in order to facilitate the disposition of Registrable Securities owned by them; (c)use its best efforts to register and qualify the securities covered by such registration statement under such other securities or Blue Sky laws of such jurisdictions as shall be reasonably requested by the Holders, provided that the Company shall not be required in connection therewith or as a condition thereto to qualify to do business or to file a general consent to service of process in any such states or jurisdictions; (d)in the event of any underwritten public offering, enter into and perform its obligations under an underwriting agreement, in usual and customary form, with the managing underwriter of such offering and take all such other actions as the Holders or the underwriters reasonably request in order to expedite or facilitate the disposition of such Registrable Securities; 6 (e)notify each Holder of Registrable Securities covered by such registration statement at any time when a prospectus relating thereto is required to be delivered under the Act of the happening of any event as a result of which the prospectus included in such registration statement, as then in effect, includes an untrue statement of a material fact or omits to state a material fact required to be stated therein or necessary to make the statements therein not misleading in the light of the circumstances then existing and, at the request of any such seller, the Company will prepare a supplement or amendment to such prospectus so that, as thereafter delivered to the purchasers of such Registrable Securities, such prospectus will not contain an untrue statement of a material fact or omit to state any fact necessary to make the statement therein not misleading; (f)cause all such Registrable Securities registered pursuant to this Section 1 to be listed on a national exchange or trading system and on each securities exchange and trading system on which similar securities issued by the Company are then listed; (g)provide a transfer agent and registrar for all Registrable Securities registered pursuant hereunder and a CUSIP number for all such Registrable Securities, in each case not later than the effective date of such registration; (h)make available for inspection by any Holder, any underwriter participating in any disposition pursuant to such registration statement, and any attorney, accountant or other agent retained by any Holder or underwriter, all financial and other records, pertinent corporate documents and properties of the Company, and cause the Company’s officers, directors, employees and independent accountants to supply all information reasonably requested by any such seller, underwriter, attorney, accountant or agent in connection with such registration statement; and (i)obtain a cold comfort letter from the Company’s independent public accountants in customary form and covering such matters customarily given or covered by independent public accountants in an underwritten public offering of securities, addressed to the Holders. (j)Notwithstanding the provisions of this Section 1, the Company shall be entitled to postpone or suspend, for a reasonable period of time (and in no event in excess of 90 days), the filing, effectiveness or use of, or trading under, any registration statement if the Company shall determine that any such filing or the sale of any securities pursuant to such registration statement would in the good faith judgment of the Board of Directors of the Company require disclosure of material nonpublic information that, if disclosed at such time, would be materially harmful to the interests of the Company and its stockholders; provided, however, that during any such period all executive officers and directors of the Company are also prohibited from selling securities of the Company (or any security of any of the Company’s subsidiaries or affiliates).In the event of the suspension of effectiveness of any registration statement pursuant to this Section 1.4, the applicable time period during which such registration statement is to remain effective shall be extended by that number of days equal to the number of days the effectiveness of such registration statement was suspended.No more than one (1) such suspension may be initiated in any twelve (12) month period. 7 1.5Information from Holder.It shall be a condition precedent to the obligations of the Company to take any action pursuant to this Section1 with respect to the Registrable Securities of any selling Holder that such Holder shall furnish to the Company such information regarding itself, the Registrable Securities held by it, and the intended method of disposition of such securities as shall be reasonably required to effect the registration of such Holder’s Registrable Securities. 1.6Expenses of Registration .All expenses other than underwriting discounts and commissions incurred in connection with registrations, filings or qualifications pursuant to Sections1.2 and 1.3, including (without limitation) all registration, filing and qualification fees, printers’ and accounting fees, fees and disbursements of counsel for the Company and the reasonable fees and disbursements of one counsel for the selling Holders (which counsel shall be selected by selling Holders holding a majority of the Registrable Securities included in such registration) shall be borne by the Company.Notwithstanding the foregoing, the Company shall not be required to pay for any expenses of any registration proceeding begun pursuant to Section1.2 or Section1.3 if the registration request is subsequently withdrawn at the request of the Holders of a majority of the Registrable Securities to be registered (in which case all participating Holders shall bear such expenses pro rata based upon the number of Registrable Securities that were to be included in the withdrawn registration), unless, in the case of a registration requested under Section1.3, the Holders of a majority of the Registrable Securities agree to forfeit their right to one registration pursuant to Section1.3 and provided, however, that if at the time of such withdrawal, the Holders have learned of a material adverse change in the condition, business or prospects of the Company from that known to the Holders at the time of their request and have withdrawn the request with reasonable promptness following their discovery of such material adverse change, then the Holders shall not be required to pay any of such expenses and shall retain their rights pursuant to Section1.3. 1.7Delay of Registration.No Holder shall have any right to obtain or seek an injunction restraining or otherwise delaying any such registration as the result of any controversy that might arise with respect to the interpretation or implementation of this Section1. 1.8Indemnification.In the event any Registrable Securities are included in a registration statement under this Section1: (a)To the extent permitted by law, the Company will indemnify and hold harmless each Holder, the partners, officers, directors and stockholders of each Holder, legal counsel and accountants for each Holder, any underwriter (as defined in the Act) for such Holder and each person, if any, who controls such Holder or underwriter within the meaning of the Act or the 1934 Act, against any losses, claims, damages or liabilities (joint or several) to which they may become subject under the Act, the 1934 Act, any state securities laws or any rule or regulation promulgated under the Act, insofar as such losses, claims, damages, or liabilities (or actions in respect thereof) arise out of or are based upon any of the following statements, omissions or violations (collectively a “Violation”):(i)any untrue statement or alleged untrue statement of a material fact contained in such registration statement, including any preliminary prospectus or final prospectus contained therein or any amendments or supplements thereto, (ii)the omission or alleged omission to state in such registration statement a material fact required to be stated therein, or necessary to make the statements therein not misleading or (iii)any violation or alleged violation by the Company of the Act, the 1934 Act, any state securities laws or any rule or regulation promulgated under the Act, the 1934 Act or any state securities laws,and the Company will reimburse each such Holder, underwriter, controlling person or other aforementioned person for any legal or other expenses reasonably incurred by them in connection with investigating or defending any such loss, claim, damage, liability or action as such expenses are incurred; provided, however, that the indemnity agreement contained in this subsectionl.8(a) shall not apply to amounts paid in settlement of any such loss, claim, damage, liability or action if such settlement is effected without the consent of the Company (which consent shall not be unreasonably withheld), nor shall the Company be liable in any such case for any such loss, claim, damage, liability or action to the extent that it arises out of or is based upon a Violation that occurs in reliance upon and in conformity with written information furnished expressly for use in connection with such registration by any such Holder, underwriter, controlling person or other aforementioned person; provided further, however, that the foregoing indemnity agreement with respect to any preliminary prospectus shall not inure to the benefit of any Holder or underwriter or other aforementioned person, or any person controlling such Holder or underwriter, from whom the person asserting any such losses, claims, damages or liabilities purchased shares in the offering, if a copy of the most current prospectus was not sent or given by or on behalf of such Holder or underwriter or other aforementioned person to such person, if required by law to have been so delivered, at or prior to the written confirmation of the sale of the shares to such person, and if the prospectus (as so amended or supplemented) would have cured the defect giving rise to such loss, claim, damage or liability. 8 (b)To the extent permitted by law, each selling Holder will indemnify and hold harmless the Company, each of its directors, each of its officers who has signed the registration statement, each person, if any, who controls the Company within the meaning of the Act, legal counsel and accountants for the Company, any underwriter, any other Holder selling securities in such registration statement and any controlling person of any such underwriter or other Holder, against any losses, claims, damages or liabilities (joint or several) to which any of the foregoing persons may become subject, under the Act, the 1934 Act, any state securities laws or any rule or regulation promulgated under the Act, the 1934 Act or any state securities laws, insofar as such losses, claims, damages or liabilities (or actions in respect thereto) arise out of or are based upon any Violation, in each case to the extent (and only to the extent) that such Violation occurs in reliance upon and in conformity with written information furnished by such Holder expressly for use in connection with such registration; and each such Holder will reimburse any person intended to be indemnified pursuant to this subsection l.8(b) for any legal or other expenses reasonably incurred by such person in connection with investigating or defending any such loss, claim, damage, liability or action as such expenses are incurred; provided, however, that the indemnity agreement contained in this subsectionl.8(b) shall not apply to amounts paid in settlement of any such loss, claim, damage, liability or action if such settlement is effected without the consent of the Holder (which consent shall not be unreasonably withheld), and provided that in no event shall any indemnity under this subsectionl.8(b) exceed the net proceeds from the offering received by such Holder. (c)Promptly after receipt by an indemnified party under this Section1.8 of notice of the commencement of any action (including any governmental action), such indemnified party will, if a claim in respect thereof is to be made against any indemnifying party under this Section1.8, deliver to the indemnifying party a written notice of the commencement thereof and the indemnifying party shall have the right to participate in and, to the extent the indemnifying party so desires, jointly with any other indemnifying party similarly noticed, to assume the defense thereof with counsel mutually satisfactory to the parties; provided, however, that an indemnified party (together with all other indemnified parties that may be represented without conflict by one counsel) shall have the right to retain one separate counsel, with the fees and expenses to be paid by the indemnifying party, if representation of such indemnified party by the counsel retained by the indemnifying party would be inappropriate due to actual or potential differing interests between such indemnified party and any other party represented by such counsel in such proceeding.The failure to deliver written notice to the indemnifying party within a reasonable time of the commencement of any such action, if prejudicial to its ability to defend such action, shall relieve such indemnifying party of liability to the indemnified party under this Section1.8 to the extent of such prejudice, but the omission to so deliver written notice to the indemnifying party will not relieve it of any liability that it may have to any indemnified party otherwise than under this Section1.8. 9 (d)If the indemnification provided for in this Section1.8 is held by a court of competent jurisdiction to be unavailable to an indemnified party with respect to any loss, liability, claim, damage or expense referred to herein, then the indemnifying party, in lieu of indemnifying such indemnified party hereunder, shall contribute to the amount paid or payable by such indemnified party as a result of such loss, liability, claim, damage or expense in such proportion as is appropriate to reflect the relative fault of the indemnifying party on the one hand and the indemnified party on the other hand in connection with the statements or omissions that resulted in such loss, liability, claim, damage or expense, as well as any other relevant equitable considerations; provided, however, that no contribution by any Holder, when combined with any amounts paid by such Holder pursuant to Section 1.8(b), shall exceed the net proceeds from the offering received by such Holder.The relative fault of the indemnifying party and the indemnified party shall be determined by reference to, among other things, whether the untrue or alleged untrue statement of a material fact or the omission or alleged omission to state a material fact relates to information supplied by the indemnifying party or by the indemnified party and the parties’ relative intent, knowledge, access to information and opportunity to correct or prevent such statement or omission. (e)Notwithstanding the foregoing, to the extent that the provisions on indemnification and contribution contained in the underwriting agreement entered into in connection with the underwritten public offering are in conflict with the foregoing provisions, the provisions in the underwriting agreement shall control. (f)The obligations of the Company and Holders under this Section1.8 shall survive the completion of any offering of Registrable Securities in a registration statement under this Section1 and otherwise. 1.9Assignment of Registration Rights.The rights to cause the Company to register Registrable Securities pursuant to this Section1 may be assigned (but only with all related obligations) by a Holder to a transferee or assignee of such securities that (i)is a subsidiary, parent, partner, limited partner, retired partner, member, former member, stockholder or affiliate of a Holder, (ii)is a Holder’s family member or trust for the benefit of an individual Holder, or (iii) after such assignment or transfer, holds at least 25% of the Registrable Securities (subject to appropriate adjustment for stock splits, stock dividends, combinations or the like) held by such Holder immediately prior to such assignment or transfer, provided:(a)the transferee or assignee is not a direct competitor of the Company or an affiliate of a direct competitor of the Company, (b) the Company is, within a reasonable time after such transfer, furnished with written notice of the name and address of such transferee or assignee and the securities with respect to which such registration rights are being assigned and (c)such transferee or assignee agrees in writing to be bound by and subject to the terms and conditions of this Agreement. 10 1.10“Market Stand-Off” Agreement. (a)Each Holder hereby agrees that it will not, without the prior written consent of the managing underwriter, during the period commencing on the date of the final prospectus relating to the Company’s Initial Offering and ending on the date specified by the Company and the managing underwriter (such period not to exceed one hundred eighty (180) days) (i)lend, offer, pledge, sell, contract to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or warrant to purchase, or otherwise transfer or dispose of, directly or indirectly, any shares of Common Stock or any securities convertible into or exercisable or exchangeable for Common Stock held immediatelyprior to the effectiveness of the Registration Statement for such offering, or (ii)enter into any swap or other arrangement that transfers to another, in whole or in part, any of the economic consequences of ownership of the Common Stock, whether any such transaction described in clause(i) or (ii) above is to be settled by delivery of Common Stock or other securities, in cash or otherwise.The foregoing provisions of this Section1.10 shall apply only to the Initial Offering of equity securities, and shall (i) not apply to the sale of any shares to an underwriter pursuant to an underwriting agreement, (ii) not apply to any Holder that owns less than one percent of the issued and outstanding common stock of the Company, and (iii) shall only be applicable to the Holders if all officers, directors and greater than one percent (1%) stockholders of the Company enter into similar agreements.The underwriters in connection with the Company’s Initial Offering are intended third-party beneficiaries of this Section1.10 and shall have the right, power and authority to enforce the provisions hereof as though they were a party hereto.Each Holder further agrees to execute such agreements as may be reasonably requested by the underwriters in the Company’s Initial Offering that are consistent with this Section 1.10 or that are necessary to give further effect thereto.Notwithstanding the foregoing, the prior written consent of the managing underwriter shall not be required for an assignment of any shares of Common Stock or any securities convertible into or exercisable or exchangeable for Common Stock by a Holder to a transferee or assignee that is a subsidiary, parent, partner, limited partner, retired partner, member, former member, stockholder or affiliate of a Holder, provided however, that such transferee or assignee agrees in writing to be bound by and subject to the provisions of this Section1.10. In order to enforce the foregoing covenant, the Company may impose stop-transfer instructions with respect to the Registrable Securities of each Holder (and the shares or securities of every other person subject to the foregoing restriction) until the end of such period. (b)Each Holder that owns more than one percent of the issued and outstanding common stock of the Company agrees that a legend reading substantially as follows shall be placed on all certificates representing all Registrable Securities of each Holder (and the shares or securities of every other person subject to the restriction contained in this Section 1.10): THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP PERIOD OF UP TO ’S REGISTRATION STATEMENT FILED UNDER THE ACT, AS AMENDED, AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE SECURITIES, A COPY OF WHICH MAY BE OBTAINED AT THE ISSUER’S PRINCIPAL OFFICE.SUCH LOCK-UP PERIOD IS BINDING ON TRANSFEREES OF THESE SHARES. 11 1.11Termination of Registration Rights.No Holder shall be entitled to exercise any right provided for in this Section1 (i) after three(3) years following the consummation of the Initial Offering, or (ii) as to any Holder, such earlier time after the Initial Offering at which such Holder (A) can sell all shares held by it in compliance with Rule144 or (B) holds one percent (1%) or less of the Company’s outstanding Common Stock and all Registrable Securities held by such Holder (together with any affiliate of the Holder with whom such Holder must aggregate its sales under Rule144) can be sold in any three(3)-month period without registration in compliance with Rule144. 2.Right of First Refusal Subject to the terms and conditions specified in this Section2, the Company hereby grants to each Investor a right of first offer with respect to future sales by the Company of its Shares (as hereinafter defined).Each time the Company proposes to sell any shares of, or securities convertible into or exchangeable or exercisable for any shares of, its capital stock (“ROFR Shares”) to a third party, the Company shall first make an offering of such ROFR Shares to each Investor in accordance with the following provisions: (a)The Company shall deliver a notice in accordance with Section3.5 (“ROFR Notice”) to the Investors stating (i)its bona fide intention to sell such ROFR Shares and the identity of the proposed purchaser(s), (ii)the number of such ROFR Shares to be purchased by such purchaser(s) and (iii)the price and terms upon which it has agreed to sell such ROFR Shares. (b)By written notification received by the Company within twenty (20) calendar days after receipt of the ROFR Notice, each Investor may elect to purchase, at the price and on the terms specified in the ROFR Notice, up to that portion of such ROFR Shares that equals the proportion that the number of shares of Common Stock that are Registrable Securities issued and held by such Investor (assuming full conversion and exercise of all convertible and exercisable securities then outstanding) bears to the total number of shares of Common Stock of the Company then outstanding (assuming full conversion and exercise of all convertible and exercisable securities then outstanding). (c)If all ROFR Shares that Investors are entitled to obtain pursuant to subsection2(b) are not elected to be obtained as provided in subsection2(b) hereof, the Company may, during the ninety (90) day period following the expiration of the period provided in subsection2(b) hereof, sell the remaining unsubscribed portion of such ROFR Shares to the proposed purchaser(s) at a price not less than that, and upon terms no more favorable to such persons than those, specified in the ROFR Notice.If the Company does not consummate the sale of the ROFR Shares within such period, the right provided hereunder shall be deemed to be revived and such ROFR Shares shall not be sold unless first reoffered to the Investors in accordance herewith. 12 (d)The right of first refusal in this Section2 shall not be applicable to (i)the issuance or sale of shares of Common Stock (or options therefor) to employees, directors, consultants and other service providers for the primary purpose of soliciting or retaining their services pursuant to plans or agreements approved by the Company’s Board of Directors, (ii)the issuance of securities pursuant to a bona fide, firmly underwritten public offering of shares of Common Stock registered under the Act, (iii)the issuance of securities pursuant to the conversion or exercise of convertible or exercisable securities, or (iv)the issuance of securities in connection with a bona fide business acquisition of or by the Company, whether by merger, consolidation, sale of assets, sale or exchange of stock or otherwise, approved by the Company’s Board of Directors.In addition to the foregoing, the right of first offer in this Section 2 shall not be applicable with respect to any Investor in any subsequent offering of Shares if (i) at the time of such offering, the Investor is not an “accredited investor,” as that term is then defined in Rule 501(a) of the Act and (ii) such offering of Shares is otherwise being offered only to accredited investors. (e)The rights provided in this Section 2 may not be assigned or transferred by any Investor. (f)The covenants set forth in this Section2 shall terminate and be of no further force or effect upon the consummation of the Initial Offering. 3.Miscellaneous. 3.1Successors and Assigns.Except as otherwise provided herein, the terms and conditions of this Agreement shall inure to the benefit of and be binding upon the respective successors and assigns of the parties (including transferees of any shares of Registrable Securities).Nothing in this Agreement, express or implied, is intended to confer upon any party other than the parties hereto or their respective successors and assigns any rights, remedies, obligations or liabilities under or by reason of this Agreement, except as expressly provided in this Agreement. 3.2Governing Law.This Agreement shall be governed by and construed under the laws of the State of Delaware. 3.3Counterparts.This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. 3.4Titles and Subtitles.The titles and subtitles used in this Agreement are used for convenience only and are not to be considered in construing or interpreting this Agreement. 3.5Notices. All notices and other communications given or made pursuant hereto shall be in writing and shall be deemed effectively given:(i)upon personal delivery to the party to be notified, (ii)when sent by confirmed electronic mail or facsimile if sent during normal business hours of the recipient; if not, then on the next business day, (iii)five(5)days after having been sent by registered or certified mail, return receipt requested, postage prepaid, or (iv)one (1)day after deposit with a nationally recognized overnight courier, specifying next day delivery, with written verification of receipt.All communications shall be sent to the respective parties at the addresses set forth on the signature pages attached hereto (or at such other addresses as shall be specified by notice given in accordance with this Section3.5). 13 3.6Expenses.If any action at law or in equity is necessary to enforce or interpret the terms of this Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees, costs and necessary disbursements in addition to any other relief to which such party may be entitled. 3.7Entire Agreement; Amendments and Waivers.This Agreement (including the Exhibits hereto, if any) constitutes the full and entire understanding and agreement among the parties with regard to the subjects hereof and thereof.Any term of this Agreement may be amended and the observance of any term of this Agreement may be waived (either generally or in a particular instance and either retroactively or prospectively) only with the written consent of the Company and the holders of a majority of the Registrable Securities.Any amendment or waiver effected in accordance with this paragraph shall be binding upon each holder of any Registrable Securities, each future holder of all such Registrable Securities, and the Company. 3.8Severability .If one or more provisions of this Agreement are held to be unenforceable under applicable law, such provision(s) shall be excluded from this Agreement and the balance of the Agreement shall be interpreted as if such provision(s) were so excluded and shall be enforceable in accordance with its terms. 3.9Aggregation of Stock.All shares of Registrable Securities held or acquired by affiliated entities (including affiliated venture capital funds) or persons shall be aggregated together for the purpose of determining the availability of any rights under this Agreement. 14 IN WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement as of the date first above written. COMPANY: AEMETIS, INC. By: /s/ Eric McAfee Eric McAfee, Chief Executive Officer Address: 20400 Stevens Creek Blvd., Suite 700 Cupertino, CA95014 IN WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement as of the date first above written. INVESTORS: Sprott Asset Management GP, Inc. in its capacity as general partner of Sprott Asset Management, LP in its capacity as Manager of Sprott PC Trust (Print exact name of Investor) /s/ Kristin McTaggart, Chief Compliance Officer (Signature) INVESTORS: Third Eye Capital Credit Opportunities S.ar.I, in its capacity as Managing General Partner of Third Eye Capital Credit Opportunities Fund – Insight Fund (Print exact name of Investor) /s/ Richard Goddard, Manager (Signature) /s/ Robert L. DeNormandie, Manager (Signature) SIGNATURE PAGE TO INVESTORS’ RIGHTS AGREEMENT 15
